DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a fiber comprising a surface treatment, wherein the surface treatment comprises 
	a) at least one highly dispersible clay nanoparticle component, wherein the at least one highly dispersible clay nanoparticle component is present in a range from about 0.01 percent to about 5 percent on weight of fiber (OWF); and
	b) at least one epoxy-modified silicone polymer component as recited in claim 1.
	Additionally, Applicant claims a soil resistant surface treatment composition for carpeting comprising
	a) a highly dispersible clay nanoparticle component; and
	b) an epoxy-modified polymer silicone, wherein the epoxy is a functional moiety of a functional silicone polymer of the epoxy modified polymer silicone and the epoxy is in an amount equal to or less than about 10 weight percent of the functional silicone polymer as recited in claim 13.
	Also, Applicant claims a composition for the treatment of fiber, yarn and fabrics wherein the composition comprises
	a) at least one highly dispersible clay nanoparticle component;

and 
	c) water as recited in claim 21.
	The closest prior art, Cauvin et al., U.S. Pre Grant Publication 2011/0039753, teaches an oil-in-water emulsion containing an organopolysiloxane in fabric care composition wherein the organopolysiloxane includes an organofuctional silicone including epoxy.  Cauvin also teaches that the composition includes a clay such as montmorillonite, bentonite, beidellite, hectorite or saponite having an average particle size ranging from 0.01 to 50 microns [10 nm to 50,000 nm].  Cauvin fails to teach or suggest wherein the at least one highly dispersible clay nanoparticle component is present in a range from about 0.01 percent to about 5 percent on weight of fiber (OWF).  Cauvin also fails to teach or suggest wherein the epoxy is a functional moiety of a functional silicone polymer of the epoxy modified polymer silicone and the epoxy is in an amount equal to or less than about 10 weight percent of the functional silicone polymer.  

	In summary, claims 1-10, 12-30, 32 and 34-39 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786